Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments, filed on 6/20/22 are persuasive. The cited prior art does not teach or fairly suggest a plasma processing device comprising: a dielectric window comprising a plasma exposed surface and an air exposed surface; a vacuum chamber coupled with the dielectric window, wherein the vacuum chamber and the plasma exposed surface of the dielectric window cooperate to enclose a plasma processing gas; an energy source disposed adjacent to the dielectric window, wherein the energy source transmits electromagnetic energy through the dielectric window and into the vacuum chamber such that the electromagnetic energy forms an elevated temperature region in the dielectric window and transforms at least a portion of the plasma processing gas into a plasma; and at least one air amplifier in fluid communication with the air exposed surface of the dielectric window; and a plenum in fluid communication with the air exposed surface of the dielectric window and the at least one air amplifier to receive cooling air from the at least one air amplifier, wherein the plenum is divided into a plurality of segments by partition walls that are shared by adjacent segments and each segment comprises at least one inlet and at least one outlet that outputs air directly into a pressure region partially surrounded by the plenum, wherein the at least one air amplifier is external to the plenum, as cited in claim 1, a plasma processing device comprising: a dielectric window comprising a plasma exposed surface and an air exposed surface; a vacuum chamber coupled with the dielectric window, wherein the vacuum chamber and the plasma exposed surface of the dielectric window cooperate to enclose a plasma processing gas; an energy source disposed adjacent to the dielectric window, wherein the energy source transmits electromagnetic energy through the dielectric window and into the vacuum chamber such that the electromagnetic energy forms an elevated temperature region in the dielectric window and transforms at least a portion of the plasma processing gas into a plasma; and at least one air amplifier in fluid communication with the air exposed surface of the dielectric window, wherein the at least one air amplifier comprises a first inlet for receiving pressurized air at a first velocity and a first volume, a second inlet for receiving ambient air at a second velocity, and an exhaust for outputting amplified air at a second volume, wherein the first velocity is greater than the second velocity and the first volume is less than the second volume; and a substantially annular plenum in fluid communication with the air exposed surface of the dielectric window and the at least one air amplifier to receive cooling air from the at least one air amplifier, wherein the plenum is divided into a plurality of segments by partition walls that are shared by adjacent segments and each segment comprises at least one inlet and at least one outlet, wherein the at least one air amplifier is external to the plenum, as cited in claim 13 and a plasma processing device comprising: a dielectric window comprising a plasma exposed surface and an air exposed surface; a vacuum chamber coupled with the dielectric window, wherein the vacuum chamber and the plasma exposed surface of the dielectric window cooperate to enclose a plasma processing gas; an energy source disposed adjacent to the dielectric window, wherein the energy source transmits electromagnetic energy through the dielectric window and into the vacuum chamber such that the electromagnetic energy forms an elevated temperature region in the dielectric window and transforms at least a portion of the plasma processing gas into a plasma; and at least one air amplifier in fluid communication with the air exposed surface of the dielectric window, wherein the at least one air amplifier comprises a first inlet for receiving pressurized air at a first velocity and a first volume, a second inlet for receiving ambient air at a second velocity, and an exhaust for outputting amplified air at a second volume, wherein the first velocity is greater than the second velocity and the first volume is less than the second volume; and a plenum in fluid communication with the air exposed surface of the dielectric window and the at least one air amplifier to receive cooling air from the at least one air amplifier, wherein the plenum is divided into a plurality of segments by partition walls that are shared by adjacent segments and each segment comprises at least one inlet and at least one outlet, wherein each at least one inlet of each segment receives amplified air from the at least one air amplifier and each at least one outlet of each segment outputs air directly into a pressure region having a back pressure, wherein the pressure region is at least partially surrounded by the plenum, and wherein the air is outputted toward the dielectric window as cited in claim 18, specifically a plenum that is divided into a plurality of segments by partition walls that are shared by adjacent segments and each segment comprises at least one inlet and at least one outlet common to all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718